IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TASHAL SHIELDS, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED PLAINTIFFS
v. CIVIL ACTION NO. 1:19-CV-00222-GHD-RP

METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY DEFENDANT
ORDER GRANTING JOINT MOTION TO STAY PROCEEDINGS

Presently before the Court is the parties’ joint motion [19] to stay these proceedings based
on a pending Fifth Circuit decision in a case raising similar issues. Upon due consideration, the
Court finds that the motion should be granted.

The parties have filed a joint motion seeking to have the Court stay these proceedings
pending an impending ruling by the Fifth Circuit in the matter of Mitchell v. State Farm Fire &
Casualty Company, No. 18-60776 (consolidated with No. 19-60201) (Sth Cir.), the resolution of
which will likely materially impact the claims pending in this case. The parties in Mitchell have
completed briefing in the Fifth Circuit and oral argument on the matter was conducted on October
7, 2019. Both the plaintiffs in Mitchell and the Plaintiffs in the case sub judice allege, inter alia,
breach of contract based on the respective defendant insurers’ alleged depreciation of labor and
non-materials in the calculation of the “actual cash value” amounts regarding the payment of
homeowners’ structural damage claims. Based on this direct overlap between issues pending
decision in the Mitchell appeal and in this case, the parties herein aver, and the Court agrees, that

the outcome of the Mitchell appeal will likely be directly relevant to the issues raised in this matter.
It is axiomatic that “[t]he District Court has broad discretion to stay proceedings as an
incident to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct.
1636, 137 L.Ed.2d 945 (1997 (internal citation omitted); see also Wedgeworth v. Fibreboard
Corp., 706 F.2d 541, 545 (Sth Cir. 1983). Given the importance of the impending Mitchell decision
on issues pending in the case sub judice, the Court finds that a stay of these proceedings is
warranted. See McGregory v. 21st Century Ins. & Fin. Servs., Inc., No. 1:15-CV-00098-DMB-
DAS, 2016 WL 11643678, at *2, *5 (N.D. Miss. Feb. 2, 2016) (granting opposed motion to stay
pending resolution of separate case, and stating “the power to stay proceedings is incidental to the
power inherent in every court to control the disposition of the causes on its docket with economy
of time and effort for itself, for counsel, and for litigants.”) (quoting Landis v. N. Am. Co., 299
‘U.S. 248, 254 (1936)).

The parties shall inform the Court of the outcome in the Mitchell appeal within ten days of
the date the Fifth Circuit issues its ruling. In addition, the Plaintiffs shall file any response to the
Defendant’s pending motion to dismiss [15] within fourteen days of the date the parties inform the
Court of the Fifth Circuit’s ruling in Mitchell. The Defendant shall then in turn file any rebuttal in
support of its pending motion to dismiss within seven days of the date the Plaintiffs file any
response to the subject motion to dismiss.

ACCORDINGLY, it is HEREBY ORDERED that:

(1) the parties’ joint motion to stay these proceedings [19] is GRANTED; these

proceedings are hereby STAYED in their entirety pending the Fifth Circuit’s ruling in
Mitchell v. State Farm Fire & Casualty Company, Case No. 18-60776 (consolidated
with Case No. 19-60201); the parties shall notify this Court within ten days of the
issuance of the Fifth Circuit’s ruling in Mitchell, at which time the stay of these
proceedings will be lifted; and

(2) the Plaintiffs shall file any response to the Defendant’s pending motion to dismiss [15]

within fourteen days of the date the parties inform the Court of the Fifth Circuit’s ruling
in the Mitchell appeal; the Defendant shall then in turn file any rebuttal in support of
its motion to dismiss within seven days of the date the Plaintiffs file any response to
the subject motion to dismiss.

SO ORDERED, this, tne? day of February, 2020.

be no

SENIOR U.S. DISTRICT JUDGE

 
